Concurring and Dissenting Opinion by
Judge Barry:
I agree with all of the majority opinion except for that portion discussing the 1983 Salem 1 outage. Hence, this separate opinion dissenting from that part of the majority’s resolution of the case.
As the majority notes, we are concerned with the prudence of PECO with regard to the operation of the Salem 1 power plant. The majority recognizes that the Nuclear Regulatory Commission is empowered to police nuclear facilities to protect, inter alia, the public’s health, safety and welfare. While performing this mandated function with regard to the Salem 1 outage, the NRC found that the outage was the result of PECO’s inadequate maintenance and supervisory practices. Despite this finding of the NRC, which finding PECO did not appeal, the majority concludes, citing a “heightened standard of care” applicable to NRC proceedings, that PECO may, nevertheless, have acted prudently and, thus, may be entitled to recover energy replacement costs. I cannot agree.
The majority recognizes that nuclear power plants pose risks to the public that are much greater than the risks associated with non-nuclear power plants. Therefore, one cannot conclude that a public utility acted prudently in the face of an express finding that the utility was guilty of inadequate maintenance and supervisory practices.
The PUC did state in this case that “[t]his degree of care is closely akin to the highest degree of care as generally understood to apply in certain areas of negligence law.” PUC opinion, p. 16. From this, the majority believes the PUC is applying a standard approaching strict liability. I believe the PUC’s choice of language *37here was unfortunate. I can conceive of situations where a nuclear plant is shut down through no fault of the utility, even when applying the strict standards adopted by the NRC. In that case, the public utility would be entitled to recover energy replacement costs. Where the public utility does not meet the NRC’s standard of care, however, the recovery of such costs cannot be allowed.
I respectfully dissent to that portion of the majority’s opinion dealing with the Salem 1 outage.